Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-cr-60185-BB-3

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  TERRENCE LEONARD EWELL, SR.,

         Defendant.
  _________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant Terrence Ewell, Sr.’s Motion for

  Compassionate Release Re: 18 U.S.C. § 3582, Including Legal Argument, ECF No. [190]

  (“Motion”). The Government filed a response in opposition, ECF No. [192] (“Response”), to

  which Defendant filed a reply, ECF No. [196] (“Reply”). The Court has considered the Motion,

  the Response, the Reply, the record in this case, the applicable law, and is otherwise fully advised.

  For the reasons set forth below, the Motion is denied.

         I.      BACKGROUND

         On June 6, 2019, Defendant was sentenced to 60 months’ imprisonment followed by three

  years supervised release following his convictions for possession with intent to distribute cocaine,

  heroin, and fentanyl in violation of 21 U.S.C. § 841(a)(1) (Counts 3-4 and 7-10). ECF Nos. [157];

  [158]. His sentence as to each count is to be served concurrently. Defendant is fifty-nine years old

  currently housed at FCI Butner Low.

         On October 26, 2020, Defendant filed the instant Motion in which he seeks compassionate

  release “with a sentence of time served, and place[d] . . .on house arrest for the remainder of his
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 2 of 11

                                                                         Case No. 18-cr-60185-BB-3


  sentence” in light of the current coronavirus (“COVID-19”) pandemic. ECF No. [190] at 1. He

  represents that he suffers from high blood pressure, cardiomyopathy, gastro-esophageal reflux

  disease, gout, abnormalities of his heartbeat, he uses a walker, he has an implanted cardiac

  pacemaker and cardiac defibrillator, and he has been hospitalized on several occasions between

  January 2003 and January 2015, and in January 2019 to have his pacemaker replaced. Id. at 3-4.

  According to Defendant, he tested positive for COVID-19 in early June 2020. Id. at 4. He asserts

  that “[n]owhere in the federal system has the outbreak been as deadly as at the Butner complex.”

  Id. at 5. In particular, over 600 inmates have tested positive and seventeen inmates and one staff

  member have died. Defendant maintains that he will reside with his son in Oakland Park, Florida

  if he is released. Id. at 7. The Government opposes Defendant’s request. ECF No. [192].

          SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  throughout the world and are impacting every person’s life. The United States is currently

  reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

  more than 13,295,605 confirmed cases and over 266,051 reported deaths as of November 30,

  2020.1 The COVID-19 pandemic poses a serious danger to society at large, and especially to at-

  risk inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable

  to practice health precautions available to the general public, such as social distancing.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

  institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most



  1
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and
  Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last
  updated November 30, 2020).
                                                    2
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 3 of 11

                                                                          Case No. 18-cr-60185-BB-3


  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly

  affected and which should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

  Attorney General has made an express finding that extant emergency conditions are materially

  affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

  transfers to home confinement of all appropriate inmates at the specifically named facilities, and

  other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

  Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

  established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

  for home confinement, while emphasizing the importance of protecting the public from individuals

  who may pose a danger to society, and recognizing the need to prevent over-burdening law

  enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

  verification that those prisoners will follow the laws when they are released . . . and that they will

  not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

  Memorandum also stresses the need for careful individualized determinations regarding the

  propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

         II.     DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been

  imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

  2020) (quoting 18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a

                                                    3
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 4 of 11

                                                                         Case No. 18-cr-60185-BB-3


         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).

  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

  Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

  1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant seeks relief under the compassionate release provision of 18 U.S.C.

  § 3582(c)(1)(A), which provides:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—

         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction . . . .

                 ....

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .
                                                   4
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 5 of 11

                                                                           Case No. 18-cr-60185-BB-3


  18 U.S.C. § 3582(c)(1)(A)(i).

         Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

  of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

  they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

  reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

  Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

  danger to the safety of any other person or to the community.” Id.

         Accordingly,

         Section 3582 sets out the order in which this Court should analyze a criminal
         defendant’s entitlement to a sentencing reduction. First, when the defendant brings
         the motion himself, the Court must ascertain whether he “has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
         receipt of such a request by the warden of the defendant’s facility, whichever is
         earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
         set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
         Court should turn to the “extraordinary and compelling reasons” test, as outlined in
         U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

  Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

  that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

  § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

  release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

  Defendant bears the burden of establishing that compassionate release is warranted. See United

  States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

  § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,


                                                    5
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 6 of 11

                                                                           Case No. 18-cr-60185-BB-3


  but that, even where a defendant satisfies this burden, “the district court still retains discretion to

  determine whether a sentence reduction is warranted”).

         The Motion and Reply request that Defendant be released to home confinement due to his

  underlying medical conditions. The Government opposes, arguing that (i) Defendant’s medical

  issues were known to the Court at the time of sentencing; (ii) although Defendant tested positive

  for COVID-19, he was asymptomatic, quarantined, did not require hospitalization, and he reports

  no declining health; (iii) the BOP has modified its operating procedures to effectively respond to

  the COVID-19 pandemic; (iv) Defendant fails to present “extraordinary and compelling reasons”

  to support his release; and (v) the § 3553(a) factors do not weigh in his favor. Upon review and

  consideration, the Court concludes that Defendant does not present circumstances warranting a

  sentence reduction and early release.

         Defendant has satisfied the first inquiry in the section 3582 analysis, administrative

  exhaustion. However, as explained below, he fails to demonstrate that the applicable § 3553(a)

  factors weigh in favor of a sentence modification or that extraordinary and compelling

  circumstances exist.

         The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

  of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

  sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

  and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

  conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

  At the time of sentencing, the Court concluded that a term of imprisonment of 60 months was

  appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

  22 months of his sentence, or 37%. Although the Government concedes that Defendant’s



                                                    6
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 7 of 11

                                                                        Case No. 18-cr-60185-BB-3


  cardiomyopathy is a “qualifying chronic medical condition,” ECF No. [192] at 9, which the Court

  notes as discussed below, Defendant has been assigned to FCI Butner Low, which facility provides

  enhanced medical services for inmates, including those with complex and chronic conditions that

  require frequent clinical contacts and inpatient care.2 Defendant has not shown further bases to

  persuade the Court that the sentence imposed should be modified based upon the factors set forth

  in § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr.

  29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion was

  before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

  considering this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at

  *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this

  sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after

  serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-20774,

  2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors,

  “the Court’s analysis is virtually unchanged from thirteen years ago.”).

         Additionally, regarding the “extraordinary and compelling reasons” test, CDC guidance

  indicates that individuals with the following health conditions are at a higher risk of contracting

  severe illness due to COVID-19: cancer, chronic kidney disease, COPD, serious heart conditions

  such as heart failure, coronary artery disease or cardiomyopathies, obesity, Type 2 diabetes, sickle




  2
   Care Level Classification for Medical and Mental Health Conditions or Disabilities, Federal
  Bureau          of        Prisons        Clinical          Guidance        May          2019,
  https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf; Federal Correctional
  Institution Butner Low, https://www.prisonerresource.com/federal-prisons/fci-butner-low/ (last
  visited November 30, 2020).


                                                   7
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 8 of 11

                                                                          Case No. 18-cr-60185-BB-3


  cell disease, smoking, pregnancy, and people in an immunocompromised state.3 Further, CDC

  guidance indicates that individuals with the following health conditions might be at an increased

  risk of contracting severe illness due to COVID-19: moderate to severe asthma, cerebrovascular

  disease, cystic fibrosis, high blood pressure, neurologic conditions, liver disease, overweight,

  pulmonary fibrosis, thalassemia, Type 1 diabetes, and individuals with an immunocompromised

  state.

           Although Defendant’s medical history reflects high blood pressure, cardiomyopathy, a

  pacemaker, and the use of prescription medications, he fails to allege that any of his present

  ailments are terminal or that they substantially diminish his ability to provide self-care within the

  correctional facility environment. Indeed, even though he contracted COVID-19 on June 3, 2020,

  he remains asymptomatic, he did not require hospitalization or outside medical assistance, he was

  quarantined, and he received regular medical examinations and tests. The medical records reflect

  that the Defendant tested negative for COVID-19 on July 29, 2020 and August 10, 2020, and that

  he is “considered COVID-19 recovered.” See ECF No. [194-1] at 5-6, 8, 11. Further, Defendant is

  relatively young, is fifty-nine years old, his medical records do not reflect that his treatments while

  incarcerated are inadequate to care for his medical needs (past, present, and future), and he

  otherwise fails to provide any evidence or argument that his health is deteriorating, much less from

  COVID-19.

           The Court is sympathetic to Defendant’s health conditions and his concerns regarding

  COVID-19 outbreaks in prison facilities, and notes that certain of his medical conditions — i.e.,

  high blood pressure and cardiomyopathy — are risk factors that are designated in the CDC’s


  3
    People of Any Age with Underlying Medical Conditions, Centers for Disease Control and
  Prevention,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
  medical-conditions.html (last updated November 2, 2020).

                                                    8
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 9 of 11

                                                                      Case No. 18-cr-60185-BB-3


  guidance. However, the BOP website indicates that there are presently four active cases involving

  the virus at FCI Butner Low, of which only one involves an inmate.4 And over 887 inmates have

  completed COVID-19 tests. Further, Defendant does not persuade the Court that current

  procedures already in place or resources available at FCI Butner Low are insufficient to protect

  him and other at-risk individuals. The Government reports that the BOP’s operations are in “Phase

  Ten of the Action Plan,” which “requires that all inmates in every BOP institution be secured in

  their assigned cells/quarters;” there are “limited group gatherings” and the BOP has “severely

  limited the movement of inmates and detainees;” all staff and inmates are issued masks and

  encouraged to social distance; asymptomatic inmates are quarantined for a minimum of 14 days

  or until medically cleared; symptomatic inmates are isolated until they test negative or receive

  medical clearance; every newly admitted inmate is screened for COVID risk factors and

  symptoms; staff members are screened; contractor access is restricted to essential services or

  necessary maintenance on essential services, and authorized contractors or volunteers are also

  screened for symptoms and risk factors. ECF No. [192] at 4-5.5

         Moreover, “the BOP Director has not found COVID-19 alone to be a basis for

  compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL


  4
   COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited
  November 30, 2020).
  5
    Although Defendant analogizes his circumstances to co-defendant Larry Weems, who was
  granted compassionate release, see ECF No. [190] at 7-9 (citing ECF No. [187]), the Court agrees
  with the Government that Mr. Weem’s case is distinguishable. As to Mr. Weems, the Court noted
  that his case involved “unique circumstances,” Mr. Weems had completed 72% of his sentence,
  “the BOP was prepared to release [Mr. Weems] from confinement without home detention in late
  August 2020 had he merely completed 28 more credit hours of his RDAP program,” which was
  shut down; Mr. Weems had “lingering problems” from COVID-19 and he was “now being
  considered for dialysis,” and “the type of release [Mr. Weems] is now moving this Court to impose
  (home-confinement) is more onerous than the release he was set to begin in August, 2020
  (supervised release), had he finished the final 28-hours of the program.” ECF No. [187]. Those
  “unique” features are not present in this case.
                                                 9
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 10 of 11

                                                                       Case No. 18-cr-60185-BB-3


   1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1,

   2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

   to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

   sentence set forth in the Sentencing Commission’s policy statement on compassionate release,

   U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL

   2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any extraordinary or

   compelling circumstances to support compassionate release.”). Thus, Defendant has not met his

   burden that extraordinary and compelling reasons exist to support his request for compassionate

   release.6

           III.   CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [190], is

   DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida, on December 1, 2020.




                                                         ________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of record


   Terrence Leonard Ewell, Sr.
   26815-004


   6
    Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
   warranting his release to home confinement, the Court does not need to address the final
   consideration of whether Defendant poses a danger to the safety of others or to the community
   under to § 3142(g).
                                                 10
Case 0:18-cr-60185-BB Document 197 Entered on FLSD Docket 12/01/2020 Page 11 of 11

                                                        Case No. 18-cr-60185-BB-3


   Butner Low
   Federal Correctional Institution
   Inmate Mail/Parcels
   Post Office Box 999
   Butner, NC 27509




                                        11
